Order requiring plaintiff separately to state and number aEeged causes of action reversed on the law, with ten doEars costs and disbursements, and motion denied, with ten doEars costs. Plaintiff states but one cause of action. It is aEeged that, while the partnership between plaintiff and the two individual defendants was in effect, the latter took aE the property of the partnership and placed it in the possession and under the control of the corporation, in which they were the sole parties in interest. This property was used in the business of the corporation, together with property of the corporation, and these properties had become so intermingled that the former can no longer be identified. Plaintiff seeks a dissolution of the partnership, to have his two partners account, and also the corporation, which reaEy is these two partners as far as the property so taken is concerned. KeEy, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.